DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2003/0190134 to Tsai in view of U.S. Patent Application Publication 2016/0334596 to Herrington.
In regards to claim 1, Tsai teaches a utility enclosure (Figure 3B) that can store fiber optic cables, the utility enclosure comprising an enclosure (21 & 51) and a cable storage system mountable to a wall of the enclosure, the cable storage system comprising at least a first cable storage member (first subspace [0022]) for storing at least one of the fiber optic cables and a second cable storage member (second subspace [0022]) for storing at least one of the fiber optic cables, each cable storage member having a plurality of spaced apart rims (36 & 38) and a floor extending between an outer wall of a hub (55) and an inner wall of each rim so as to define an open holding channel for holding the at least one of the fiber optic cables, at least one mounting plate (51 base) used to secure the first cable storage member to the wall of the enclosure (51 upright sides) and at least a first spacer (59) and a second spacer (59), the first spacer having a first end secured to the mounting plate and a second end secured to the first cable storage member for maintaining a gap between the first cable storage member and the wall of the enclosure.  
	But Tsai fails to expressly teach each cable storage member having a hub.  However, Herrington teaches a cable storage system (110) including a hub (114), a plurality of spaced apart rims (116) and a floor (128) extending between an outer wall of the hub and an inner wall of each rim so as to define an open holding channel for holding the fiber optic cable.  Herrington, similar to Tsai, teaches a central opening (118) configured to receive a mounting bracket.  Since Herrington and Tsai both teach central openings in order to place the cable storage system and both teach the cable storage members to receive a mounting bracket, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have used the cable storage system to Herrington in place of Tsai in order to provide an individual hub for reach 
	Tsai further teaches to expressly teach the second spacer having a first end secured to the first cable storage member and a second end secured to the second cable storage member for maintaining a gap between the first cable storage member and second cable storage member.  However, the inclusion of a second spacer in order to provide adequate spacing between the first and second cable storage members would have been advantageous in order to prevent the two storage members to rub against each other or provide unnecessary rotation of one storage member while rotating the other.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the second spacer having a first end secured to the first cable storage member and a second end secured to the second cable storage member for maintaining a gap between the first cable storage member and second cable storage member.  
	Lastly, although Tsai do not expressly teach the enclosure to be underground, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the necessary characteristics for the enclosure to be placed underground since the enclosures are taught to be part of telecommunication infrastructures which are typically placed underground.
In regards to claim 3, Tsai teaches at least one cable storage member comprises a cable storage wheel (61).
In regards to claim 4, Tsai teaches the enclosure comprises one of a utility box and a utility vault.

In regards to claim 6, Herrington teaches at least one cable storage member is dimensioned for holding the fiber optic cable without violating a minimum bending radius threshold of the fiber optic cable. (Herrington [0010, 0041])
In regards to claim 7, Tsai teaches a lid (21) for covering the enclosure.
In regards to claim 8, Tsai teaches a cable storage utility enclosure (Figure 3B) comprising an enclosure (21 & 51), a plurality of circular cable storing members (first and second subspace [0022]), wherein a first of the plurality of cable storing members is secured to a wall of the enclosure (51 upright sides) for holding fiber optic cable, each cable storing member having a plurality of spaced apart rims (36 & 38) and a floor extending between an outer wall of a hub (55) and an inner wall of each rim so as to define an open holding channel for holding the fiber optic cable; and a plurality of spacers (59), wherein a first of the plurality of spacers has a first end secured to a wall of the enclosure and a second end secured to the first cable storage member so as to maintain a gap between the first cable storage member and the wall of the enclosure.
But Tsai fails to expressly teach each cable storage member having a hub.  However, Herrington teaches a cable storage system (110) including a hub (114), a plurality of spaced apart rims (116) and a floor (128) extending between an outer wall of the hub and an inner wall of each rim so as to define an open holding channel for holding the fiber optic cable.  Herrington, similar to Tsai, teaches a central opening (118) configured to receive a mounting bracket.  Since Herrington and Tsai both teach central openings in order to place the cable storage system and both teach the cable storage members to receive a mounting bracket, it would have been obvious 
	Tsai further teaches to expressly teach wherein each subsequent spacer has a first end secured to the previous cable storage member and a second end secured to the next in line cable storage member so as to maintain a gap between the previous cable storage member and the next in line cable storage member.  However, the inclusion of a subsequent spacer in order to provide adequate spacing between the previous cable storage members would have been advantageous in order to prevent the two storage members to rub against each other or provide unnecessary rotation of one storage member while rotating the other.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided wherein each subsequent spacer has a first end secured to the previous cable storage member and a second end secured to the next in line cable storage member so as to maintain a gap between the previous cable storage member and the next in line cable storage member.  
	Lastly, although Tsai do not expressly teach the enclosure to be underground, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the necessary characteristics for the enclosure to be placed underground since the enclosures are taught to be part of telecommunication infrastructures which are typically placed underground.
In regards to claim 9, Tsai teaches the enclosure comprises one of a utility box and a utility vault.

In regards to claims 11 and 12, Tsai teaches the first of the plurality of spacers is mounted to the at least one removably mounting plate.
In regards to claim 13, although Tsai does not expressly teach the first one of the plurality of spacers mounted to the mounting plate comprises a threaded stud, and wherein the mounting plate comprises a threaded orifice for receiving the threaded stud, the use of a threaded stud and threaded orifice in order to secure multiple components is commonly known.  It would be advantageous to provide a threaded stud and orifice in order to easy secure and unscrew the components when replacement is necessary.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the first one of the plurality of spacers mounted to the mounting plate comprises a threaded stud, and wherein the mounting plate comprises a threaded orifice for receiving the threaded stud.
In regards to claim 14, Herrington teaches each of the circular cable storing members comprises a cable storage wheel dimensioned for holding a fiber optic cable without violating a minimum bending radius threshold of the fiber optic cable. (Herrington [0010, 0041])
In regards to claim 15, Tsai teaches a lid (21) for covering the enclosure.
In regards to claim 16, Tsai teaches a cable storage system (Figure 3B) for storing fiber optic cables in an enclosure (21 & 51), the cable storage system comprising a plurality of stacked cable storage members (first and second subspace [0022]) for holding a plurality of fiber optic cables, each cable storage member having a plurality of spaced apart rims (36 & 38) and a floor extending between an outer wall of a hub (55) and an inner wall of each rim so as to define an 
But Tsai fails to expressly teach each cable storage member having a hub.  However, Herrington teaches a cable storage system (110) including a hub (114), a plurality of spaced apart rims (116) and a floor (128) extending between an outer wall of the hub and an inner wall of each rim so as to define an open holding channel for holding the fiber optic cable.  Herrington, similar to Tsai, teaches a central opening (118) configured to receive a mounting bracket.  Since Herrington and Tsai both teach central openings in order to place the cable storage system and both teach the cable storage members to receive a mounting bracket, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have used the cable storage system to Herrington in place of Tsai in order to provide an individual hub for reach cable storage system so that each of the systems are more versatile and can function separately without the second cable storage system.  
Furthermore, although Tsai does not expressly teach the last least one spacer having a length that is substantially equal to or greater than a thickness of an inner wall of the hub so as to maintain a gap between the stacked cable storage members, providing a spacer in order to provide adequate spacing between the previous cable storage members would have been advantageous in order to prevent the two storage members to rub against each other or provide unnecessary rotation of one storage member while rotating the other.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the last least one spacer having a length that is substantially equal to or greater than a thickness of an inner wall of the hub so as to maintain a gap between the stacked cable storage members since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPA 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
Lastly, although Tsai does not expressly teach each of the plurality of cable storage members being configured to hold one of the plurality of fiber optic cables without violating a minimum bending radius threshold of that fiber optic cable, Herrington teaches maintaining a minimum bend radius threshold in order to provide the integrity of the optical fibers.  Since Tsai and Herrington are both from the same field of endeavor, it would have been obvious before the effective filing date to a person having ordinary skill in the art for each of the plurality of cable storage members being configured to hold one of the plurality of fiber optic cables without violating a minimum bending radius threshold of that fiber optic cable.
	Lastly, although Tsai do not expressly teach the enclosure to be underground, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the necessary characteristics for the enclosure to be placed underground since the enclosures are taught to be part of telecommunication infrastructures which are typically placed underground.
In regards to claim 17, Tsai teaches each of the plurality of cable storage members comprises a cable storage wheel (61).
In regards to claim 18, Tsai teaches each of the plurality of cable storage members comprises a channel for holding the fiber optic cable and at least one mounting structure (51 base) formed in the cable storage member used when releasably holding the fiber optic cable to the cable storage member.
.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TINA M WONG/            Primary Examiner, Art Unit 2874